DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 01/09/2020.  	Claims 1-20 are being considered on the merits. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings filed on 01/09/2020 are accepted. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/09/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of the Applicant’s IDS forms 1449 filed on 01/09/2020 is attached to this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “means for receiving an information about the feature”, “means for updating an access control policy based on the information about the feature” and “means for providing an indication to a controller to activate or deactivate the feature based on the access control policy after the controller has been checked” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification lacks adequate structure to perform the claimed limitation. In paragraph [0026] of the specification states a device is provided for processing feature information in a vehicle comprising means for receiving an information about the feature and paragraph [0027] states a computer program product is provided, which is directly loadable into a memory of a digital processing device, comprising software code portions for performing the steps of the method as described herein. There is no disclosure of any particular structure, either explicitly or inherently, to perform evaluation of an access control policy based on the feature. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure performs the claimed functions.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. US 2018/0239349 A1 to Rasmussen, (hereinafter, “Rasmussen”) in view of US Pub. No. US 2017/0123429 A1 to Levinson, (hereinafter, “Levinson”).
As per claims 1, 15-16 and 19-20 Rasmussen teaches a device for activating or deactivating at least one feature in a vehicle, and a vehicle comprising at least one device, a method for processing feature information in a vehicle, a device for processing feature information in a vehicle and a non-transitory computer program product directly loadable into a memory of a digital processor, comprising software code portions for performing the steps of the method for processing feature information in a vehicle, respectively, wherein the device is configured and the method comprising: 
to receive an information about the feature (Rasmussen, para. [0015] “Vehicles, such as, for example, automobiles, planes, trains, buses, and ships, are increasingly employing communication networks that can be made available to users. For example, a vehicle can comprise a communication network to which one or more users may connect their respective communication devices. A communication device user can connect the communication device to the communication network of the vehicle. The communication device can be, for example, a mobile phone, a laptop computer, an electronic pad or tablet, an electronic watch, an electronic eyewear, or an electronic gaming device. The user can use the communication device to access information (e.g., web sites) and/or communicate information (e.g., send or receive messages, such as text messages or emails) via a communication connection with the communication network of the vehicle.”); and 
to provide an indication to a controller to activate or deactivate the feature based on the access control policy after the controller has been checked (Rasmussen, para. [0045] “In response to the vehicle control system 102 receiving, from the communication device 118 of a user, a request or command (e.g., request or command message) relating to control of a function associated with the vehicle, the function manager component 104 can process the request or command. For instance, the function manager component 104 can analyze information in the request or command and information relating to the access and control rights associated with the communication device 118 and associated user. Based at least in part on the results of such analysis, the function manager component 104 can determine whether the communication device 118 and associated user have the access or control rights that allow the communication device 118 and associated user to control (e.g., share control) of the function, in accordance with the defined control criteria.” And para. [0047] “If the function manager component 104 determines that the communication device 118 and associated user have the access and control rights with regard to control of the function associated with the request or command and determines that there is no conflict or other problem with implementing the control of the function, the function manager component 104 can implement the desired control of the function (e.g., can modify the speed of the vehicle, in accordance with the desired speed-related control action).”).
Rasmussen teaches all the limitations of claims 1, 15-16 and 19-20 above, however fails to explicitly teach but Levinson teaches:
to update an access control policy based on the information about the feature (Levinson, para. [0080] “Simulator 740 may provide other functions as well, including validating software updates and/or map data. Policy manager 742 is configured to maintain data representing policies or rules by which an autonomous vehicle ought to behave in view of a variety of conditions or events that an autonomous vehicle encounters while traveling in a network of roadways. In some cases, updated policies and/or rules may be simulated in simulator 740 to confirm safe operation of a fleet of autonomous vehicles in view of changes to a policy.”);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Levinson’s adaptive autonomous vehicle into Rasmussen’s control of vehicle functions, with a motivation for autonomous vehicle functions (Levinson, para. [0053]).

As per claim 2, the combination of Rasmussen and Levinson teach the device according to claim 1, wherein the feature is at least one of the following: an autonomous driving function or feature, a multimedia service, a gaming service, an information service, at least one engine parameter, at least one parameter regarding the drivetrain, or a feature of a car that can be remotely activated or deactivated (Rasmussen, para. [0084] “The control component 246 of the communication device 216 can receive such information from the function manager component 206. In response, the control component 246 can automatically generate a control request to control the accelerator function and/or braking function of the vehicle 204 to reduce the speed of the vehicle 204. Alternatively, the user 218 can use the control component 246 to generate such control request. The control component 246 can send the control request to the vehicle control system 202. In response to receiving the control request, the function manager component 206 can control the accelerator function and/or braking function of the vehicle 204 to reduce the speed of the vehicle 204 to a desired speed (e.g., to a speed that is under the speed limit).”).
As per claim 3, the combination of Rasmussen and Levinson teach the device according to claim 1, wherein the information about the feature comprises at least one feature to be activated or at least one feature to be deactivated (Rasmussen, para. [0020] “Based at least in part on the access rights granted to the communication device and associated user by the vehicle control system, the user can use the communication device to facilitate controlling or at least sharing the control of certain functions associated with the vehicle. With regard to a function associated with the vehicle that the communication device and user are authorized to control, the user can use the control component to communicate a command or request relating to the function to the vehicle control system to facilitate controlling the function associated with the vehicle.”).
As per claims 4 and 17, the combination of Rasmussen and Levinson teach the device according claim 1 and the method according to claim 16, respectively, wherein the information about the feature is transmitted from a feature manager to the device via an encrypted message (Levinson, para. [0082] “FIG. 8 is a diagram depicting an example of a messaging application configured to exchange data among various applications, according to some embodiments. Diagram 800 depicts an teleoperator application 801 disposed in a teleoperator manager, and an autonomous vehicle application 830 disposed in an autonomous vehicle, whereby teleoperator applications 801 and autonomous vehicle application 830 exchange message data via a protocol that facilitates communications over a variety of networks, such as network 871, 872, and other networks 873…For example, message routers 854 may be configured to encrypt and decrypt messages to provide for secured interactions between, for example, a teleoperator process 803 and an autonomous vehicle operation system 840.”). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Levinson’s adaptive autonomous vehicle into Rasmussen’s control of vehicle functions, with a motivation for secured messaging interactions for autonomous vehicle operations (Levinson, para. [0082]).
As per claim 5, the combination of Rasmussen and Levinson teach the device according to claim 4, wherein the information about the feature is transmitted from the feature manager to the device after the feature manager has been authenticated with the device (Rasmussen, para. [0019] “The communication device and associated user can be located in the vehicle or can be remotely located from the vehicle. For example, the user can be a passenger in the vehicle, or the user can be located at a remote location (e.g., home, office at work, . . . ) outside of the vehicle. The communication device, using the control component, can communicate with a vehicle control system of the vehicle via a communication network to authenticate the communication device and associated user with the vehicle control system and gain certain access rights with regard to certain control functions associated with the vehicle to facilitate controlling certain functions associated with the vehicle.”).
As per claim 6, the combination of Rasmussen and Levinson teach the device according to claim 1, wherein the access control policy indicates whether a feature is to be activated or deactivated (Rasmussen, para. [0065] “In response to authenticating the user and associated device, the central service component 256 and/or vehicle control system 202 can grant the user and associated communication device a subset of access and control rights with regard to controlling (e.g., sharing control of) functions associated with the vehicle. The central service component 256 and/or vehicle control system 202 also can analyze user preferences associated with the user, wherein the user preferences can act as initial commands or requests with regard to control of certain functions associated with the vehicle 204, in accordance with the subset of access and control rights granted to the user. With regard to any information (e.g., granting of access and control rights, identification of the user and associated communication device, user preferences of the user, . . . ) relating to the user, as determined by the central service component 256, the central service component 256 can communicate such information to the vehicle control system 202 to enable the vehicle control system 202 to schedule the pick up of the user or associated user, make modifications to the functions associated with the vehicle based at least in part on the commands, requests, or user preferences of the user (or associated user), etc. For example, with regard to user preferences relating to function control in a user profile of a user, when the user has been picked up by the vehicle 204 (and has been authenticated), the vehicle control system 202 can control (e.g., automatically control or modify) one or more functions associated with the vehicle 204, based at least in part the user preferences relating to function control contained in the user profile of the user.”).
As per claim 7, the combination of Rasmussen and Levinson teach the device according to claim 1, wherein the access control policy is stored or updated in the device (Rasmussen, Fig. 1, Communication Device 118 and Control Component 120 – para. [0116] “The control component 500 also can include a data store 510 that can store data structures (e.g., user data, metadata), code structure(s) (e.g., modules, objects, hashes, classes, procedures) or instructions, information relating to users, user preferences of the user, access and controls rights relating to controlling functions associated with the vehicle, monitoring conditions or controls associated with the vehicle, scheduling transportation of the user or an associated user on the account by the vehicle, control requests, controlling functions associated with the vehicle, vehicle movement and navigation, climate control associated with the vehicle, accessing and presentation of media content, the communication network, authentication of users and communication devices, traffic flows, policies, algorithms (e.g., defined control algorithm), defined control criteria, protocols, interfaces, tools, and/or other information, to facilitate controlling operations associated with the control component 500.”).
As per claim 8, the combination of Rasmussen and Levinson teach the device according to claim 1, wherein the indication to activate or deactivate the feature provided to the controller comprises a key, a derived key, or any access information (Levinson, para. [0129] “autonomous vehicle 3230 may include logic to detect codes for identifying user 3202. Examples of such codes include specialized visual codes, such as QR codes, color codes, etc., specialized audio codes, such as voice activated or recognized codes, etc., and the like. In some cases, a code may be an encoded security key that may be transmitted digitally via link 3262 to autonomous vehicle 3230 to ensure secure ingress and/or egress. Further, one or more of the above-identified techniques for identifying user 3202 may be used as a secured means to grant ingress and egress privileges to user 3202 so as to prevent others from entering autonomous vehicle 3230 (e.g., to ensure third party persons do not enter an unoccupied autonomous vehicle prior to arriving at user 3202).”).
(Levinson, para. [0082]).
As per claim 9, the combination of Rasmussen and Levinson teach the device according to claim 1, wherein the controller is an electronic controller of the vehicle comprising an application processor that is arranged to execute or use the feature if the feature has been activated via the device (Rasmussen, para. [0126] “FIG. 7 presents a flow chart of another example method 700 that can facilitate sharing control of functions associated with a vehicle between an operator of the vehicle and a communication device(s) and associated communication device user(s), in accordance with various aspects and embodiments of the disclosed subject matter. The method 700 can be employed by, for example, a vehicle control system, comprising a function manager component, and/or a central service component.” And para. [0136] “At 716, in response to determining the control action is permitted, the control action associated with the function can be executed. In response to determining the control action is permitted, the function manager component can execute the control action with respect to the function associated with the vehicle. The control action can be, for example, an adjustment of one or more parameters associated with the function (e.g., setting or adjusting a temperature parameter of the climate control system, setting or adjusting a travel route or waypoint on the navigation system, adjusting a desired speed of the vehicle, . . . ).”).
As per claim 10, the combination of Rasmussen and Levinson teach the device according to claim 1, wherein checking the controller comprises authenticating the controller with the device (Rasmussen, para. [0019] “The communication device and associated user can be located in the vehicle or can be remotely located from the vehicle. For example, the user can be a passenger in the vehicle, or the user can be located at a remote location (e.g., home, office at work, . . . ) outside of the vehicle. The communication device, using the control component, can communicate with a vehicle control system of the vehicle via a communication network to authenticate the communication device and associated user with the vehicle control system and gain certain access rights with regard to certain control functions associated with the vehicle to facilitate controlling certain functions associated with the vehicle. If the communication device is located inside the vehicle, the communication device can connect (e.g., wirelessly connect) to the vehicle control system via, for example, a Wi-Fi network, gigabit wireless (Gi-Fi) network, Hi-Fi network (e.g., providing higher gigabit data communication than Gi-Fi or Wi-Fi), Bluetooth, or other type of communication network. If the communication device is located in a remote location outside of the vehicle, the communication device can connect (e.g., wirelessly connect) to the vehicle control system via a macro communication network (e.g., a core network, an Internet Protocol (IP)-based network, a cellular network).”).
As per claim 11, the combination of Rasmussen and Levinson teach the device according to claim 1, wherein the indication to activate or deactivate the feature is provided to the controller via an encrypted message (Levinson, para. [0082] “FIG. 8 is a diagram depicting an example of a messaging application configured to exchange data among various applications, according to some embodiments. Diagram 800 depicts an teleoperator application 801 disposed in a teleoperator manager, and an autonomous vehicle application 830 disposed in an autonomous vehicle, whereby teleoperator applications 801 and autonomous vehicle application 830 exchange message data via a protocol that facilitates communications over a variety of networks, such as network 871, 872, and other networks 873…For example, message routers 854 may be configured to encrypt and decrypt messages to provide for secured interactions between, for example, a teleoperator process 803 and an autonomous vehicle operation system 840.”). 
(Levinson, para. [0082]).

As per claim 12, Rasmussen teaches a system of a vehicle, comprising: 
an authorization key module (Rassmussen, para. [0099] “The authentication component 406 can employ authentication protocols to facilitate security and integrity of the vehicle, including operation of the vehicle and functions associated with the vehicle, users inside or associated with the vehicle, data associated with the vehicle (e.g., communicated data, data stored in a data store), in accordance with the disclosed subject matter. For example, the authentication component 406 can solicit authentication data (e.g., an authentication credential) from an entity (e.g., a user, another device), and, upon receiving the authentication data so solicited, can be employed, individually and/or in conjunction with information acquired and ascertained as a result of biometric modalities employed, to facilitate control access to the vehicle, access and control of certain functions associated with the vehicle, access to data associated with the vehicle, etc…PKI arrangements can provide for trusted third parties to vet, and affirm, entity identity through the use of public keys that typically can be certificates issued by the trusted third parties. Such arrangements can enable entities to be authenticated to each other, and to use information in certificates (e.g., public keys) and private keys, session keys, Traffic Encryption Keys (TEKs), cryptographic-system-specific keys, and/or other keys, to encrypt and decrypt messages communicated between entities.”), wherein the authorization key module is arranged: 
(Rasmussen, para. [0015] “Vehicles, such as, for example, automobiles, planes, trains, buses, and ships, are increasingly employing communication networks that can be made available to users. For example, a vehicle can comprise a communication network to which one or more users may connect their respective communication devices. A communication device user can connect the communication device to the communication network of the vehicle. The communication device can be, for example, a mobile phone, a laptop computer, an electronic pad or tablet, an electronic watch, an electronic eyewear, or an electronic gaming device. The user can use the communication device to access information (e.g., web sites) and/or communicate information (e.g., send or receive messages, such as text messages or emails) via a communication connection with the communication network of the vehicle.”); and 
to provide an indication to the controller to activate or deactivate the feature based on the access control policy after the controller has been checked (Rasmussen, para. [0045] “In response to the vehicle control system 102 receiving, from the communication device 118 of a user, a request or command (e.g., request or command message) relating to control of a function associated with the vehicle, the function manager component 104 can process the request or command. For instance, the function manager component 104 can analyze information in the request or command and information relating to the access and control rights associated with the communication device 118 and associated user. Based at least in part on the results of such analysis, the function manager component 104 can determine whether the communication device 118 and associated user have the access or control rights that allow the communication device 118 and associated user to control (e.g., share control) of the function, in accordance with the defined control criteria.” And para. [0047] “If the function manager component 104 determines that the communication device 118 and associated user have the access and control rights with regard to control of the function associated with the request or command and determines that there is no conflict or other problem with implementing the control of the function, the function manager component 104 can implement the desired control of the function (e.g., can modify the speed of the vehicle, in accordance with the desired speed-related control action).”); and 
a controller configured to activate or deactivate the feature based on the indication (Rasmussen, para. [0019] “The communication device and associated user can be located in the vehicle or can be remotely located from the vehicle. For example, the user can be a passenger in the vehicle, or the user can be located at a remote location (e.g., home, office at work, . . . ) outside of the vehicle. The communication device, using the control component, can communicate with a vehicle control system of the vehicle via a communication network to authenticate the communication device and associated user with the vehicle control system and gain certain access rights with regard to certain control functions associated with the vehicle to facilitate controlling certain functions associated with the vehicle.”).
Rasmussen teaches all the limitations of claim 12 above, however fails to explicitly teach but Levinson teaches:
to update an access control policy based on the information about the feature (Levinson, para. [0080] “Simulator 740 may provide other functions as well, including validating software updates and/or map data. Policy manager 742 is configured to maintain data representing policies or rules by which an autonomous vehicle ought to behave in view of a variety of conditions or events that an autonomous vehicle encounters while traveling in a network of roadways. In some cases, updated policies and/or rules may be simulated in simulator 740 to confirm safe operation of a fleet of autonomous vehicles in view of changes to a policy.”);
(Levinson, para. [0053]).

As per claim 13, the combination of Rasmussen and Levinson teach the system according to claim 12, wherein the information about the feature is provided by a feature manager via a wireless telecommunication link (Rasmussen, para. [0019] “If the communication device is located inside the vehicle, the communication device can connect (e.g., wirelessly connect) to the vehicle control system via, for example, a Wi-Fi network, gigabit wireless (Gi-Fi) network, Hi-Fi network (e.g., providing higher gigabit data communication than Gi-Fi or Wi-Fi), Bluetooth, or other type of communication network. If the communication device is located in a remote location outside of the vehicle, the communication device can connect (e.g., wirelessly connect) to the vehicle control system via a macro communication network (e.g., a core network, an Internet Protocol (IP)-based network, a cellular network).” And para. [0088] “As a communication device(s) (e.g., 232) is moved through a wireless communication network environment, at various times, the communication device(s) can be connected (e.g., wirelessly connected) to one of a plurality of access points (APs)…An AP can serve a respective coverage cell (e.g., macrocell, femtocell, picocell, etc.) that can cover a respective specified area, and the AP can service mobile wireless devices, such as the communication device(s) and the vehicle control system 202, located in the respective area covered by the respective cell, where such coverage can be achieved via a wireless link (e.g., uplink (UL), downlink (DL)).”).
As per claim 14, the combination of Rasmussen and Levinson teach the system according to claim 12, wherein the authorization key module and the controller are integrated in a module of the vehicle (Rasmussen, Fig. 1, Communication Device 118 and Control Component 120 – para. [0116] “The control component 500 also can include a data store 510 that can store data structures (e.g., user data, metadata), code structure(s) (e.g., modules, objects, hashes, classes, procedures) or instructions, information relating to users, user preferences of the user, access and controls rights relating to controlling functions associated with the vehicle, monitoring conditions or controls associated with the vehicle, scheduling transportation of the user or an associated user on the account by the vehicle, control requests, controlling functions associated with the vehicle, vehicle movement and navigation, climate control associated with the vehicle, accessing and presentation of media content, the communication network, authentication of users and communication devices, traffic flows, policies, algorithms (e.g., defined control algorithm), defined control criteria, protocols, interfaces, tools, and/or other information, to facilitate controlling operations associated with the control component 500.”).
As per claim 18, the combination of Rasmussen and Levinson teach the method according to claim 16, wherein the method is run on an authorization key module (Rassmussen, para. [0099] “The authentication component 406 can employ authentication protocols to facilitate security and integrity of the vehicle, including operation of the vehicle and functions associated with the vehicle, users inside or associated with the vehicle, data associated with the vehicle (e.g., communicated data, data stored in a data store), in accordance with the disclosed subject matter. For example, the authentication component 406 can solicit authentication data (e.g., an authentication credential) from an entity (e.g., a user, another device), and, upon receiving the authentication data so solicited, can be employed, individually and/or in conjunction with information acquired and ascertained as a result of biometric modalities employed, to facilitate control access to the vehicle, access and control of certain functions associated with the vehicle, access to data associated with the vehicle, etc…PKI arrangements can provide for trusted third parties to vet, and affirm, entity identity through the use of public keys that typically can be certificates issued by the trusted third parties. Such arrangements can enable entities to be authenticated to each other, and to use information in certificates (e.g., public keys) and private keys, session keys, Traffic Encryption Keys (TEKs), cryptographic-system-specific keys, and/or other keys, to encrypt and decrypt messages communicated between entities.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150149021 A1 – Robotic vehicle control. 
US 20130145065 A1 – Control of device features based on vehicle state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437 

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437